 

[image_logo.jpg] 

 

 



Exhibit 10.2

  

 

April 8, 2016

 

 



Mr. Jon Lubert

JL Squared Group, LLC

2929 Arch Street, 13th Floor

Philadelphia, PA 19104

 

Re: Consent to Amendment of Promissory Note

 

Dear Jon,

 

Reference is hereby made to that certain Promissory Note of JetPay Corporation
(the “Company”) payable to the order of Jonathan Lubert (the “Note”), dated
January 15, 2016. Capitalized terms used herein but not defined herein shall
have the meanings ascribed to such terms in the Note. The Company and Mr. Lubert
now desire to amend the Note in accordance with the provisions of Section 6 of
the Note.

 

In consideration of the premises and mutual promises and covenants herein
contained and intending to be legally bound, the Company and Mr. Lubert hereby
agree as follows:

 

1. Amendment of Section 2(a). The second sentence of Section 2(a) of the Note is
hereby amended by deleting such sentence in its entirety and replacing it with
the following: “This Note shall mature at the earlier to occur of the following
(the "Maturity Date"): (i) July 31, 2016 and (ii) an Event of Default (as
defined in Section 3) which has not been duly cured or waived.”

 

2. Interest Payment. On the date hereof, the Company shall pay to Mr. Lubert in
cash an amount equal to the $25,000 commitment fee plus all accrued and unpaid
interest on the Note through the date hereof.

 

3. Effect of Amendment. All other provisions of the Note remain unchanged and in
full force and effect.

 

 

 

[Signatures on following page]

 



 



  

1175 Lancaster Avenue, Suite 200, Berwyn, PA 19312 | 484-324-7980 |
www.JetPay.com

 

 

 

[image_logo.jpg] 

  

 



Please note your acceptance of the above by signing below as indicated.

 

 

 

Very truly yours, 

 

 

JETPAY CORPORATION 





 

By: /s/ Peter B. Davidson

 

Name: Peter B. Davidson

Title: Vice-Chairman and Secretary

 

 

 

Acknowledged and agreed as of this 11th day of April, 2016:



 

/s/ Jonathan M. Lubert

 

Name: Jonathan M. Lubert

 



 



  

1175 Lancaster Avenue, Suite 200, Berwyn, PA 19312 | 484-324-7980 |
www.JetPay.com

 

 

 

